DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because the phrase “two elongated extend” is incomplete.  It is suggested that this phrase be amended to --two elongates openings extend--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “the spring passes between the at least one guiding member extending from opposing sides” is indefinite because it is unclear how the spring can pass “between” one guiding member.  It is suggested that claim 1 be amended to recite --two guiding members extending respectively from opposing sides of the leg receiving member . . . the spring passes between the two guiding members--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US 114,812) in view of Grace (US 2014/0097647).
Regarding independent claim 14, Hartman discloses a rocking mechanism for a leg of a chair (see FIG. 1, see also col. 1, “a suitable casing or guard for spiral springs, designed for the legs of bedsteads, chairs, sofas, settees”) comprising: a foot portion (A) having a bottom and an open top (see FIG. 1), a side wall extending between the bottom and the open top creating an internal cavity (see FIG. 1); the foot portion having a central axis (see FIG. 1), a leg receiving member (D) disposed within the internal cavity and having a second cavity (see FIG. 1) to accept a portion of the leg of the collapsible chair (see col. 2, “[t]his socket D is fastened to the end of the chair-leg”); two elongated openings (C) in the wall and extending therethrough (see FIG. 1), the two elongated openings on opposite sides of the internal cavity and extending at least a portion of a distance between the bottom and the open top (see FIG. 1); at least one guiding member (E) extending from opposing sides of the leg receiving member and into a respective one of the two elongated openings in the side walls (see FIGS. 1, 2); and an elastic member (B) disposed in the internal cavity between the leg receiving member and the bottom of the foot portion (see FIG. 1).
Hartman does not disclose that the central axis has a curvature thereto.  
Grace teaches a rocking mechanism for a leg of a chair (see Abstract, FIG. 9), comprising a foot portion (144), wherein the foot portion has a central axis, the central axis having a curvature thereto (see FIG. 9).  
It would have been obvious to provide the foot portion, which includes the central openings, and leg portion of Hartman with a central axis that is curved to prevent jamming of the leg portion when moving in and out of the foot portion. 
Regarding claim 15, Grace teaches a rocking mechanism for a leg of a chair (see Abstract, FIG. 9), comprising a leg member (124) that is movable relative to the foot portion (see FIG. 9), the leg member moving along a curved path within the foot portion (see FIG. 9).  
It would have been obvious to provide the foot portion and leg portion of Hartman with a central axis that is curved such that the leg portion moves along a curved path within the foot portion to prevent jamming of the leg portion when moving in and out of the foot portion. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US 114,812) and Grace (US 2014/0097647), as applied to claim 14, above, and further in view of Lin (US 2011/0306906).
Regarding claim 16, Hartman does not disclose that the guiding member has a head portion and a threaded portion.
Lin teaches a guiding member (50) comprising a head portion (see FIG. 3) and a threaded portion (see FIG. 3, ¶ 0019).  
It would have been obvious to attach the guiding member of Hartman to the leg portion via a threaded portion to ensure that the guide portion remains attached to the leg portion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 10,939,762.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features recited in claims 1-18 of the present application are anticipated or rendered obvious by claims 1-15 of the reference application.  Regarding independent claim 1, claim 1 of the reference application anticipates every feature recited therein, except for “the spring passes between the at least one guiding member extending from opposing sides.”  The reference application, however, recites that the guiding members are located on opposing sides (see claim 1), that the guiding members engage elongated openings in the foot portion (see claim 1), and the elastic member is located within the foot portion (see claim 1).  Since the guiding members are recited as being located on opposing sides of the foot portion in the reference application, and that the elastic member is located within the foot portion, it would have been obvious to locate the spring between the guiding members s.  Regarding claim 14, claim 13 of the reference anticipates every feature recited therein.  Regarding claims 15-18, the features recited therein are anticipated or rendered obvious by claims 13-15 of the reference application.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 1, Hartman (US 114,812) is considered the closest prior art of record.  Hartman discloses a rocking mechanism for a leg of a chair (see FIG. 1, see also col. 1, “a suitable casing or guard for spiral springs, designed for the legs of bedsteads, chairs, sofas, settees”) comprising: a foot portion (A) having a bottom and an open top (see FIG. 1), side walls extending between the bottom and the open top creating an internal cavity (see FIG. 1); a leg receiving member (D) disposed within the internal cavity and being configured to accept a portion of the leg of the collapsible chair (see col. 2, “[t]his socket D is fastened to the end of the chair-leg”); two elongated openings (C) in the side walls extending therethrough (see FIG. 1), the two elongated openings on opposite sides of the foot portion and extending at least a portion of a distance between the bottom and the open top (see FIG. 1); at least one guiding member (E) extending from opposing sides of the leg receiving member and into a respective one of the two elongated openings in the side walls (see FIGS. 1, 2); and an elastic member (B) disposed in the internal cavity between the leg receiving member and the bottom of the foot portion (see FIG. 1).  Hartman does not disclose that the spring passes between two guiding members extending from opposing sides of the leg receiving member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 8, 2022